Exhibit 10.1

 

PROMISSORY NOTE

SBA PAYCHECK PROTECTION PROGRAM



 

 

 

SBA LOAN #: 4602497203

 

MNB LOAN #: 4602497203

 

DATE: April 27, 2020

 

BORROWER: Deep Down, Inc., a Delaware Corporation

 

BORROWER'S ADDRESS: 18511 Beaumont Hwy; Houston, TX 77049

 

LENDER: MOODY NATIONAL BANK and its successors and assigns

 

LOAN PRINCIPAL AMOUNT $1,111,015.00

 

LOAN MATURITY April 27, 2022

 

This Note is made pursuant to the U. S. Small Business Administration ("SBA")
Paycheck Protection Program (Coronavirus Aid, Relief, and Economic Security Act
Sections 1102 and 1106 and related rules and regulations as issued and as may be
supplemented and amended from time to time) ("Program"), and to that certain
Paycheck Protection Program Borrower Application Form dated April 22, 2020
submitted by Borrower to Lender (such application together with all supporting
information and documentation being referred to herein as the "Application").
The Application is incorporated by this reference into this Note as if fully set
out in this Note.

 

Borrower certifies to Lender that all Information, certifications and
authorizations contained in the Application, and all supporting information and
documentation submitted as part of the Application, continue to be true,
complete and correct as of the date of this Note.

 

Borrower agrees to comply with all requirements of the Program, including but
not limited to use of funds advanced under this Note for purposes permitted
under the Program.

 

Lender may at any time, without notice to or consent of Borrower, transfer,
assign, sell or convey this Note to any person or entity, Including the SBA.

 

Notwithstanding anything to the contrary contained in this Note, when the SBA is
the holder of this Note, this Note will be interpreted and enforced under
Federal law, including SBA regulations. Lender or SBA may use state or local
procedures for filing papers, recording documents, giving notice, and other
purposes. By using such procedures, SBA does not waive any Federal immunity from
state or local control, penalty, tax, or liability. As to this Note, Borrower
may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt Federal law.

 

PROMISE TO PAY

 

For value received, Borrower promises to pay to the order of Lender the
principal amount of One Million One Hundred Eleven Thousand Fifteen and
00/100ths Dollars ($1,111,015.00), together with interest thereon as provided in
this Note, and all other amounts required by this Note.

 

 

 

 



 1 

 

 

INTEREST RATE DURING NOTE TERM

 

Interest shall accrue at the pre default rate of ONE PERCENT (1.0%) per annum on
all Principal from time to time remaining unpaid from the date of advance until
Loan Maturity. Interest shall be computed on the per annum basis of a year of
365/365 days, and shall accrue on the actual number of days elapsed for any
whole or partial month in which interest is being calculated, unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on a per annum basis of a year of actual/365 days.

 

NOTE PAYMENT TERMS

 

No payments shall be due or payable until after the date which is SIX (6) MONTHS
after the date of this Note ("Payment Deferral Period").

 

Following the end of the Payment Deferral Period, commencing with the Seventh
(7th) month following the date of this Note, on the 27th day of such month, and
on the same day of each subsequent month thereafter during the term of this
Note, monthly payments each in the amount equal to the amount of Principal under
this Note, if any, which remains unpaid as of the end of the Payment Deferral
Period ("Remaining Balance") divided by eighteen (18) (being the number of
months remaining in the Loan term after the Payment Deferral Period) ("Principal
Payments") together with all then unpaid accrued interest ("Monthly
Installments") shall be due and payable. It is provided, however, that all
unpaid Principal and all unpaid accrued interest shall be due and payable in
full on the Loan Maturity Date.

 

If Lender has not received the full amount of any Monthly Installment by the end
of the tenth (10th) calendar day following the date upon which such Installment
is due ("Past Due Installment"), then, in addition to interest accruing at the
Default Rate (herein defined) such overdue Installment from the date due until
paid, Borrower shall pay a late charge to the Lender in an amount equal to Five
Percent (5%) of the amount of such Past Due Installment ("Late Charge"), no
later than the due date of the next Installment which becomes due after the due
date of the Past Due Installment for which the Late Charge is owed. Borrower
shall be required to pay a Late Charge only once for each Past Due Installment.
Failure to timely pay a Late Charge required hereunder shall be an event of
default under the Note. These provisions shall not waive or modify Borrower's
obligations under the Note to timely pay all Monthly Installments.

 

Both principal and interest are payable at the office of Moody National Bank, in
the City of Galveston, or at any other office of the Moody National Bank in
Galveston, Harris, Travis, Fort Bend or Brazoria County, Texas, or at such other
place as Lender may direct in written notice to Borrower.

 

Borrower understands that, subject to the terms and conditions of the Program,
Borrower may apply for Loan forgiveness by the SBA, and that this Loan may be
forgiven in whole or in part by the SBA. Borrower understands that Lender does
not control any determination made or not made by the SBA, or any other element
of the Program, and releases and holds Lender harmless from any and all actions
and decisions taken and/or not taken by the SBA. Borrower understands and agrees
that it is responsible to pay, and agrees to pay all amounts under this Note to
the extent same are not forgiven by the SBA.

 

Payments received from Borrower shall be applied first to Lender's cost of
collection and enforcement of this Note, then to unpaid accrued interest, then
to unpaid Principal.

 

 

 

 

 



 2 

 

 

All sums payable or to be payable under this Note must be paid in immediately
available funds in lawful money of the United States of America that, at the
time of payment, is legal tender for the payment of public and private debts,
without offset. Whenever any payment to be made under this Note is stated to be
due on a Saturday, Sunday or legal holiday for commercial banks under applicable
law, then such payment is due and may be made on the next succeeding business
day, and such extension of time may be included in the computation of payment of
interest under this Note. In the event payments under this Note are required to
be made on the 29th, 30th, or 31st day of the month, the payment date for the
month of February will be the last day of February. Any check, draft, negotiable
order of withdrawal, money order or other instrument given in payment of all or
any portion of this Note may be accepted by the holder hereof and handled in
collection in the customary manner, but will not constitute payment under this
Note or diminish any rights of the holder hereof until the required amount is
actually and unconditionally received in full by the holder hereof. Payments in
immediately available funds received by Lender in the place designated for
payment on a business day prior to 2 p.m. Galveston, Texas time at said place of
payment shall be credited prior to the close of business on the business day
received, while payments received by Lender on a day other than a business day
or after 2 p.m. Galveston, Texas time on a business day shall not be credited
until the next succeeding business day. If any payment of principal or interest
on this Note shall become due and payable on a day other than a business day,
such payment shall be made on the next succeeding business day. Any such
extension of time for payment shall be included in computing interest which has
accrued and shall be payable in connection with such payment.

 

Borrower is and shall be obligated to pay all principal, interest and any and
all other amounts which become payable under this Note or under any of the other
instrument executed in connection with this Note ("Loan Documents") absolutely
and unconditionally and without any abatement, postponement, diminution or
deduction whatsoever and without any reduction for counterclaim or setoff
whatsoever. If at any time any payment received by Lender hereunder shall be
deemed by a court of competent jurisdiction to have been a voidable preference
or fraudulent conveyance under any applicable law, then the obligation to make
such payment shall survive any cancellation or satisfaction of this Note or
return thereof to Borrower and shall not be discharged or satisfied with any
prior payment thereof or cancellation of this Note, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof, and such payment shall be immediately due and payable upon demand.

 

Remittances in payment of any part of this Note other than in the required
amount in immediately available funds at the place where this Note is payable
shall not, regardless of any receipt or credit issued therefore, constitute
payment until the required amount is actually received by Lender in full in
accordance herewith and shall be made and accepted subject to the condition that
any check or draft may be handled for collection in accordance with the practice
of the collecting bank or banks. Acceptance by Lender of any payment in an
amount less than the full amount then due shall be deemed an acceptance on
account only, and the failure to pay the entire amount then due shall be and
continue to be an Event of Default in the payment of this Note.

 

DEFAULT INTEREST AND OTHER INTEREST RELATED PROVISIONS

 

Prior to Default hereunder, unpaid principal shall bear interest from the date
hereof at the Interest Rate during the Note Term hereinabove provided. At
Lender’s option, from and after any Default hereunder, and continuing thereafter
unless and until Lender has otherwise agreed in writing, Lender may elect in
addition to all other rights and remedies of Lender hereunder, that all unpaid
principal (whether or not then due), and all unpaid accrued interest on this
Note shall bear interest until paid at the highest per annum rate of interest,
which, when added to all other interest paid, contracted for, received or
charged, would not exceed the "Maximum Lawful Rate" (hereinafter defined), or,
if there is no Maximum Lawful Rate, then at a per annum rate equal to Eighteen
Percent (18.0%) (hereinafter referred to as the "Default Rate"), whether or not
Lender has exercised its option to accelerate the maturity of this Note and
declare the entire unpaid principal indebtedness and accrued interest due and
payable. Provided, however, after any Default hereunder, Lender, in its sole and
absolute discretion, may elect to charge a rate of interest which is less than
the Default Rate provided for in the preceding sentence. Any such election by
Lender to charge such lesser amount shall not constitute a waiver of Lender's
right to impose the Default Rate during the existence of any future Default.
Borrower acknowledges that it would be extremely difficult or impracticable to
determine Lender's actual damages resulting from any Default, and any additional
amounts resulting from such Default Rate or other rate as provided above, are
reasonable estimates of those damages and do not constitute a penalty.

 

 

 

 



 3 

 

 

Notwithstanding any provision in this Note to the contrary, it is expressly
provided that in no case or event should the aggregate amounts, which by
applicable law, are deemed to be interest with respect to this Note or any
document securing this Note, ever exceed the "Maximum Lawful Rate". In this
connection, it is expressly stipulated and agreed that it is the intention of
the Lender and Borrower to contract in strict compliance with the laws of the
State of Texas and/or the United States governing the maximum rate or amount of
interest payable on the indebtedness evidenced by this Note and all other
indebtedness paid or payable pursuant to the Loan Documents (whichever permits
the higher rate of interest) from time to time in effect and applicable to this
Note (herein called the "Applicable Law"). Nothing in this Note, or any document
securing this Note, shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Lawful Rate. If the applicable law is ever judicially
interpreted so as to render usurious, any amount (i) contracted for, charged,
taken, reserved or received pursuant to this Note, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (ii) contracted for, charged, taken, reserved or received by
reason of Lender's exercise of the option to accelerate the maturity of this
Note, (iii) Borrower will have paid or Lender will have received by reason of
any prepayment by Borrower of this Note, or (iv) if under any other
circumstances, the aggregate amounts contracted for, charged, or paid with
respect to this Note, or any other Loan Document, which by applicable law are
deemed to be interest, would produce an interest rate greater than the Maximum
Lawful Rate, then it is Borrower's and Lender's express intent that all amounts
charged in excess of the Maximum Lawful Rate shall be automatically canceled, ab
initio, and all amounts in excess of the Maximum Lawful Rate theretofore
collected by Lender shall be credited on the principal balance of this Note
and/or the Related Indebtedness (hereinafter defined) (hereinafter defined) (or,
if this Note and all Related Indebtedness have been or would thereby be paid in
full, refunded to Borrower), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if this Note has been paid in full before the
end of the stated term of this Note, then Borrower and Lender agree that Lender
shall, with reasonable promptness after Lender discovers or is advised by
Borrower that interest was received in an amount in excess of the Maximum Lawful
Rate, either refund such excess interest to Borrower and/or credit such excess
interest against this Note and/or any Related Indebtedness then owing by
Borrower to Lender. Borrower hereby agrees that as a condition precedent to any
claim or counterclaim (in which event such proceeding shall be abated for such
time period) seeking usury penalties against Lender, Borrower will provide
written notice to Lender, advising Lender in reasonable detail of the nature and
amount of the violation, and Lender shall have sixty (60) days after receipt of
such notice in which to correct such usury violation, if any, by either
refunding such excess interest to Borrower or crediting such excess interest
against this Note and/or the Related Indebtedness then owing by Borrower to
Lender. All sums contracted for, charged, taken, reserved or received by Lender
for the use, forbearance or detention of any debt evidenced by this Note and/or
the Related Indebtedness shall, to the extent permitted by applicable law, be
amortized or spread, using the actuarial method, throughout the stated term of
this Note and/or the Related Indebtedness (including any and all renewal and
extension periods) until payment in full so that the rate or amount of interest
on account of this Note and/or the Related Indebtedness does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to this Note
and/or the Related Indebtedness for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
this Note and/or any of the Related Indebtedness. Notwithstanding anything to
the contrary contained herein or in any of the other Loan Documents, it is not
the intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

 

To the extent that Lender is relying on Chapter 303 of the Texas Finance Code to
determine the Maximum Lawful Rate payable on this Note and/or any other portion
of the Indebtedness, Lender will utilize the weekly ceiling from time to time in
effect as provided in such Chapter 303, as amended. To the extent United States
federal law permits Lender to contract for, charge, take, receive or reserve a
greater amount of interest than under Texas law, Lender will rely on United
States federal law instead of such Chapter 303 for the purpose of determining
the Maximum Lawful Rate. Additionally, to the extent permitted by applicable law
now or hereafter in effect, Lender may, at its option and from time to time,
utilize any other method of establishing the Maximum Lawful Rate under such
Chapter 303 or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect. As used
hereunder, the term "Maximum Lawful Rate" shall mean the maximum lawful rate of
interest which may be contracted for, charged, taken, received or reserved by
Lender in accordance with the applicable laws of the State of Texas (or
applicable United States federal law to the extent that such law permits Lender
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law), taking into account all Charges made in connection with
the transaction evidenced by this Note and the other Loan Documents. As used
hereunder, the term "Charges" shall mean all fees, charges and/or any other
things of value, if any, contracted for, charged, taken, received or reserved by
Lender in connection with the transactions relating to this Note and the other
Loan Documents, which are treated as interest under applicable law. As used
hereunder, the term "Related Indebtedness" shall mean any and all indebtedness
paid or payable by Borrower to Lender pursuant to the Loan Documents or any
other communication or writing by or between Borrower and Lender related to the
transaction or transactions that are the subject matter of the Loan Documents,
except such indebtedness which has been paid or is payable by Borrower to Lender
under this Note.

 

 

 



 4 

 

 

DEFAULT AND LENDER REMEDIES

 

This Note shall become immediately due and payable, at the option of Lender at
Lender's sole discretion and without notice, demand, presentment, notice of
non-payment or non-performance, protest, notice of protest, notice of intent to
accelerate, notice of acceleration or any other notice or any other action (ALL
OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND RELINQUISHES), upon any one of the
following occurrences or events (each referred to as a "Default"): (1) Borrower
shall fail, refuse or neglect to pay and satisfy, in full and in the applicable
method and manner required, any required payment of principal or interest or any
other portion of the indebtedness evidenced by this Note as and when the same
shall become due and payable, whether at the stipulated due date thereof, at a
date fixed for payment, or at maturity, by acceleration or otherwise; (2) upon
breach or default under the terms of any instrument executed in connection with
this Note; (3) if any Borrower shall die, become insolvent (however such
insolvency may be evidenced), or dissolve, or its existence as a legal entity
terminate; (4) if any Borrower files a petition in any proceeding in bankruptcy
or for relief of debtors or readjustment of debt seeking the protection thereof,
or makes an assignment for the benefit of creditors, or any receiver or
liquidator is appointed for Borrower or any property of Borrower, or any
Borrower make an assignment for the benefit of creditors; (5) if any proceedings
in bankruptcy or for the relief of debtors or readjustment of debts is filed
against any Borrower and not dismissed within 60 days after the filing of the
petition commencing such proceeding; (6) if any Borrower fails to furnish
financial or other information requested by the Lender or SBA, or furnishes or
has furnished any financial or other information or statements which are false
or misleading in any respect; (7) any event occurs with respect to any Borrower
which causes the holder of this Note to reasonably deem itself insecure as to
the likelihood of prompt full payment of the Indebtedness evidenced hereby; (8)
any Borrower has any adverse change in financial condition that Lender believes
may materially affect Borrower's ability to pay this Note; (9) any breach or
event of default occurs under any document evidencing, securing or executed in
connection with any obligation of any Borrower to Lender, whether now existing
or hereafter arising; (10) any Borrower fails to disclose any material fact to
Lender or SBA; (11) any Borrower reorganizes, merges, consolidates, or otherwise
changes ownership or business structure without Lender's prior written consent;
or (12) any Borrower becomes the subject of a civil or criminal action that
Lender believes may materially affect Borrower's ability to pay this Note.

 

Upon the occurrence of any Default, Lender shall have the right to exercise any
and all rights and remedies under the Loan Documents or hereunder, including (i)
to declare the entire unpaid balance of the indebtedness evidenced by this Note
(including, without limitation, the outstanding principal balance hereof,
including all sums advanced or accrued hereunder or under any other Loan
Document, and all accrued but unpaid interest thereon) at once immediately due
and payable (and upon such declaration, the same shall be at once immediately
due and payable) and may be collected forthwith, whether or not there has been a
prior demand for payment and regardless of the stipulated date of maturity, and
(ii) to exercise any of Lender's other rights, powers, recourses and remedies
under this Note, under any other Loan Document, or at law or in equity, and the
same shall be cumulative and concurrent, may be pursued separately, singly,
successively, or concurrently against any one or more Borrower, at the sole
discretion of Lender, and may be exercised as often as occasion therefor shall
arise, it being agreed by Borrower that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and are intended to be, and shall be, nonexclusive. In no event shall
Lender exercise any right of set off or offset against any Loan funds in any
account of Borrower with Lender.

 

If this Note is not paid at maturity, whether by acceleration or otherwise, or
is placed in the hands of an attorney for collection or suit is filed hereon, or
proceedings or had in probate, bankruptcy, receivership, organization,
rearrangement or other legal proceedings for collection, enforcement or defense
hereof or of any other Loan Documents, Borrower agrees to pay Lender all costs
of collection including but not limited to reasonable amount of attorneys' fees,
and to pay upon demand all fees and expenses incurred by Lender in securing or
attempting to secure performance by Borrower of any of its obligations under
this Note or any other Loan Document.

 

 

 

 



 5 

 

 

WAIVERS AND GENERAL PROVISIONS

 

BORROWER WAIVES AND RELINQUISHES PRESENTMENT FOR PAYMENT, PROTEST AND DEMAND,
NOTICE OF NON-PAYMENT, PROTEST, NOTICE OF PROTEST, NOTICE OF ACCELERATION,
NOTICE OF THE INTENT TO ACCELERATE, THE FILING OF SUIT, AND DILIGENCE IN
COLLECTING THIS NOTE, AND AGREES TO THE SUBSTITUTION, EXCHANGE OR RELEASE OF ANY
PARTY PRIMARILY OR SECONDARY LIABLE HEREON, AND FURTHER AGREES THAT IT WILL NOT
BE NECESSARY FOR THE HOLDER HEREOF, IN ORDER TO ENFORCE PAYMENT OF THIS NOTE BY
IT, TO FIRST INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST BORROWER, AND
CONSENTS TO ANY ONE OR MORE EXTENSIONS OR POSTPONEMENTS OF THE TIME OF PAYMENT
OF THIS NOTE ON ANY TERMS OR ANY OTHER INDULGENCES WITH RESPECT THERETO, WITHOUT
NOTICE THEREOF TO ANY BORROWER. BORROWER WAIVES AND RELINQUISHES PRESENTMENT FOR
PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF
PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER
NOTICES OR ANY OTHER ACTION. BORROWER WAIVES AND RELINQUISHES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.

 

Neither the failure to exercise, nor delay in exercising, Lender's right to
accelerate the maturity of this Note or any other right, power or remedy upon
any default may be construed as a waiver of such default or as a waiver of the
right to exercise any such right, power or remedy at any time, nor be construed
as a novation of this Note or as a reinstatement of the indebtedness evidenced
by this Note. No single or partial exercise by Lender of any right, power or
remedy exhausts the same or precludes any other or further exercise thereof, and
every such right, power or remedy may be exercised at any time and from time to
time. All remedies provided for in this Note and in any other instrument
securing or executed in connection with this Note are cumulative of each other
and of any and all other remedies existing at law or in equity, and Lender is,
in addition to the remedies provided in this Note or in any other Loan Document,
entitled to avail itself of all such other remedies as may now or hereafter
exist at law or in equity for the collection of the indebtedness owing under
this Note. The resort to any remedy provided for under this Note, under any
other Loan Document, or provided for by law or in equity will not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies.
Without limiting the generality of the foregoing provisions, Lender's acceptance
from time to time of any payment under this Note that is past due or that is
less than the payment in full of all amounts due and payable at the time of such
payment, will not (i) constitute a waiver of or impair or extinguish the rights
of Lender to accelerate the maturity of this Note or to exercise any other
right, power or remedy at the time or at any subsequent time, or nullify any
prior exercise of any such right, power or remedy, or (ii) constitute a waiver
of the requirement of punctual payment and performance, or a novation in any
respect, or (iii) operate to release, discharge, modify, change or affect the
original liability of Borrower under this Note, either in whole or in part,
unless Lender specifically, unequivocally and expressly agrees otherwise in
writing. This Note may not be changed orally but only by an agreement in writing
signed by the party against whom the enforcement of any waiver, change or
modification is sought. Borrower hereby waives and relinquishes the benefit of
any statute or rule of law or equity now or hereafter existing, which would
produce a result contrary to or in conflict with the foregoing.

 

Borrower acknowledges and agrees that Lender may, at any time, without the
consent of or notice to Borrower, at Lender's sole discretion, assign, sell or
transfer this Note or grant participations in all or part of the obligations of
Borrower evidenced by this Note. Lender may disseminate to any assignee,
purchaser, transferee or participant or prospective assignee, purchaser,
transferee or participant any information that Lender has pertaining to the loan
evidenced by this Note, including without limitation, any information regarding
Borrower.

 

This Note binds and inures to the benefit of Borrower and Lender and their
respective heirs, legal representatives, successors and assigns; provided,
however, that Borrower may not assign this note or any loan funds, or assign or
delegate any of its rights or obligations, without the prior written consent of
Lender in each instance.

 

 

 



 6 

 

 

If there is more than one person or entity as Borrower under this Note, the
obligations of such persons and entities as Borrower hereunder shall be joint
and several.

 

Time is of the essence of this Note. This Note is executed and delivered as an
incident to a lending transaction negotiated and consummated in Galveston
County, Texas, and shall, except as otherwise expressly provided in this Note or
as otherwise required by applicable law, be interpreted, construed and enforced
in accordance with the internal laws of the State of Texas, without regard to
Texas law with respect to conflict of laws. Borrower, for itself and its heirs,
administrators, successors and assigns, hereby irrevocably (i) submits to the
nonexclusive jurisdiction of the state and federal courts in Texas, (ii) waives,
to the fullest extent permitted by law, any objection that it may now or in the
future have to the laying of venue of any litigation arising out of or in
connection with this Note or any Loan Document brought in the District Court of
Galveston County, Texas, or in the United States District Court for the Southern
District of Texas, (iii) waives any objection it may now or hereafter have as to
the venue of any such action or proceeding brought in such court or that such
court is an inconvenient forum, and (iv) agrees that any legal proceeding
against any party to any of the Loan Documents arising out of or in connection
with any of the Loan Documents may be brought in one of the foregoing courts.
Borrower hereby agrees that service of process upon Borrower may be made by
certified or registered mail, return receipt requested, at its address specified
herein. Nothing herein shall affect the right of Lender to serve process in any
other manner permitted by law or shall limit the right of Lender to bring any
action or proceeding against Borrower or with respect to any of Borrower's
property in courts in other jurisdictions. The scope of each of the foregoing
waivers is intended to be all encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including, without limitation, contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims. Borrower acknowledges
that these waivers are a material inducement to Lender's agreement to enter into
the agreements and obligations evidenced by the Loan Documents, that Lender has
already relied on these waivers and will continue to rely on each of these
waivers in related future dealings. The waivers in this paragraph are
irrevocable, meaning that they may not be modified either orally or in writing,
and these waivers apply to any future renewals, extensions, amendments,
modifications, or replacements in respect of any and all of the applicable Loan
Documents. Where the context so requires references to any gender shall include
the others and references to the singular shall include the plural and vice
versa. If any term, covenant, condition, agreement, representation or warranty
of the Note or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Note, or the
application of such term, covenant, condition, agreement, representation or
warranty to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant,
condition, agreement, representation or warranty of this Note shall be valid and
enforced to the fullest extent permitted by law.

 

Notwithstanding any prior business or personal relationship between Borrower and
Lender, or any officer, director or employee of Lender, that may exist or have
existed, the relationship between Borrower and Lender is solely that of debtor
and creditor, Lender has no fiduciary or other special relationship with
Borrower, Borrower and Lender are not partners or joint venturers, and no term
or condition of any of the Loan Documents shall be construed so as to deem the
relationship between Borrower and Lender to be other than that of debtor and
creditor. Whenever pursuant to this Note or any other Loan Document, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall be (except as is otherwise specifically and expressly
provided herein to the contrary) in the sole discretion of Lender and shall be
final and conclusive.

 

Borrower may not use or rely on any oral statement of Lender of SBA to
contradict or alter the written terms of this Note.

 

Borrower shall execute and deliver to Lender upon Lender's request from time to
time all additional and/or correction documents and information requested by
Lender related to this Note and/or the Program. Without in any way limiting the
generality of the foregoing, in the event that SBA requires a different
promissory note form for loans in the Program, and/or any guidance, regulation
or requirement is made or issued regarding loans in the Program which requires
amendment or modification to this Note (collectively, "Regulatory Changes"),
Borrower expressly agrees that it shall upon request of Lender execute and
deliver to Lender such replacement or amended promissory note as deemed by
Lender to be necessary pursuant to any Regulatory Changes.

 

 

 



 7 

 

 

THIS LOAN IS PAYABLE IN FULL AT MATURITY. YOU MUST REPAY THE ENTIRE PRINCIPAL
BALANCE OF THE LOAN AND UNPAID INTEREST THEN DUE. MOODY NATIONAL BANK IS UNDER
NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU WILL THEREFORE BE REQUIRED
TO MAKE PAYMENT OUT OF OTHER ASSETS YOU MAY OWN OR YOU WILL HAVE TO FIND A
LENDER, WHICH MAY BE THE LENDER YOU HAVE THIS LOAN WITH, WILLING TO LEND YOU THE
MONEY. IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY HAVE TO PAY SOME OR ALL
OF THE CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN
REFINANCING FROM THE SAME LENDER.

 

Borrower, intending to be legally bound hereby, has duly executed this Note as
of the date first above written.

 

 

  “BORROWER”       Deep Down, Inc.       A Delaware Corporation       By: /s/
Charles Njuguna                          Name: Charles Njuguna   Title:
President and CEO    

 

 

 

 

 

 

 

 

 

 

 



 8 

